United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Marlin, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1750
Issued: March 26, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 19, 2019 appellant, through counsel, filed a timely appeal from a July 31, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On April 26, 2018 appellant, then a 50-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed low back, buttocks, bilateral hip and knee and
groin pain, and numbness of both legs due to factors of her federal employment. She noted that
she initially became aware of her conditions on April 6, 2018 and realized their relationship to her
federal employment on April 13, 2018. Appellant stopped work on April 28, 2018.
In a development letter dated May 10, 2018, OWCP requested that appellant submit
additional evidence in support of her claim. It advised her of the type of factual and medical
evidence needed and provided a questionnaire for her completion. By separate letter of even date,
OWCP also requested additional information from the employing establishment. It afforded both
appellant and the employing establishment 30 days to respond.
A magnetic resonance imaging (MRI) scan of the right knee dated March 23, 2018 revealed
tricompartmental degenerative joint disease and osteoarthritis, patellar tendon lateral foraminal
condyle friction syndrome, moderate knee joint effusion, and Baker’s cyst.
Appellant was treated by Dr. Gilbert Mayorga, a family practitioner, on April 13, 2018 for
pain and discomfort of the bilateral knees, right hip, and low back which developed while
performing her letter carrier duties including lifting, sorting, carrying, walking, and delivering
mail. Dr. Mayorga diagnosed lumbar spine sprain, sprain of the bilateral knees, degenerative joint
disease of the bilateral knees, low back, and hip, chondromalacia patellae of the bilateral knees,
sprain of the hip, and lumbar radiculitis. He recommended physical therapy and advised that
appellant would remain off work for one month.
In an attending physician’s report dated April 20, 2018, Dr. Mayorga diagnosed
intervertebral disc disorders with radiculopathy lumbar region and internal derangement of the
bilateral knees and checked the box marked “yes” indicating that the condition was caused or
aggravated by an employment activity. He concluded that appellant was totally disabled from
work.
On April 27, 20183 Dr. James S. Crockett, an osteopath specializing in family practice,
treated appellant for bilateral knee pain.
In a narrative statement dated May 16, 2018, appellant indicated that her duties as a city
letter carrier required prolonged standing and walking while carrying a mail satchel and loading
parcels and trays of mail weighing up to 35 pounds into her vehicle. She performed these duties
five to seven hours a day, five to six days a week. These tasks required repetitive bending, lifting,

3

Only the first page of this report was submitted containing Dr. Crockett’s letterhead, however, it was unsigned.

2

twisting, turning, and stooping. Appellant reported walking on all types of terrain and in all
weather conditions while in the performance of duty.
An MRI scan of the lumbar spine dated May 30, 2018 revealed mildly accentuated lumbar
lordosis, mild facet arthropathy at L3-4 and L4-5, and diffuse disc bulge with superimposed central
protrusion and annular rent, may abut the S1 nerve roots bilaterally. An MRI scan of the left knee
revealed small joint effusion, small semimembranosus gastrocnemius bural prolapse, mildly high
riding patella, slight lateral patella subluxation, early grade four chondromalacia lateral
compartment, mildly discoid medial meniscus, and possible bursitis. An MRI scan of the right hip
revealed mild chondral thinning of the bilateral hips, low grade strain injury with degenerative and
inflammatory changes, mild atrophic changes gluteus minimus bilaterally, scant fluid associated
with the iliopsoas bursa, mild degenerative changes of the sacroiliac joints, and severe facet
arthropathy at L4-5 and L5-S1 bilaterally.
By decision dated June 12, 2018, OWCP accepted the alleged employment factors.
However, it denied her claim because the medical evidence of record was insufficient to establish
a causal relationship between her diagnosed conditions and the accepted factors of her federal
employment.
OWCP subsequently received a June 8, 2018 report and a June 22, 2018 attending
physician’s narrative from Dr. Mayorga, who noted that appellant worked as a letter carrier for 17
years and her duties required repetitively and continuously lifting, carrying, delivering mail,
climbing in and out of her vehicle, ascending and descending stairs, and walking on uneven terrain.
Dr. Mayorga diagnosed lumbar strain, sprain of the bilateral knees and right hip, degenerative joint
disease of the bilateral knees and right hip, chondromalacia of the bilateral knees, and lumbar
radiculitis. He opined that performing these job duties over a prolonged period directly resulted
in wear and tear and micro trauma to the bilateral knees, right hip, and low back. Dr. Mayorga
noted that appellant was totally disabled from work from June 8 to July 20, 2018.
On June 25, 2018 appellant requested reconsideration.
By decision dated July 2, 2018, OWCP denied modification of the June 12, 2018 decision.
On July 23, 2018 appellant requested reconsideration. In support of her request for
reconsideration she provided an April 27, 2018 report from Dr. Crockett who noted findings on
examination and diagnosed bilateral knee pain.
By decision dated September 11, 2018, OWCP denied modification of the July 2, 2018
decision.
OWCP subsequently received reports from Dr. Nolan Malthesen, a Board-certified
orthopedist, dated January 20, 2016 to April 11, 2018, who diagnosed bilateral hip pain with
possible labral tear, right knee medial compartment chondromalacia, and possible degenerative
posterior meniscus tear. Dr. Malthesen noted that appellant was a letter carrier and walked several
miles a day and experienced knee pain. He opined that the right knee was more likely an arthritic
problem than a meniscal problem. On April 19, 2017 and April 11, 2018 Dr. Malthesen performed
ultrasound guided steroid injections into the left knee.

3

Dr. Chad Connor, a Board-certified orthopedist, treated appellant on January 22, 2016 and
diagnosed bilateral hip acetabular impingement syndrome and trochanteric bursitis. Appellant
reported working as a carrier. Dr. Connor performed an ultrasound guided steroid injection into
the right joint.
In a form report dated April 9, 2018, Dr. Crockett noted that appellant was a city carrier
who cased mail, loaded and unloaded her vehicle, and delivered mail. He diagnosed internal
derangement of the right knee and left knee pain. Dr. Crockett opined that appellant was totally
disabled from work beginning March 19, 2018.
Appellant submitted additional reports from Dr. Mayorga dated April 27, May 11, July 23,
August 17 and September 14, 2018 wherein he noted that appellant worked for the employing
establishment for over 17 years and her job duties included prolonged walking and standing,
climbing in and out of her vehicle, and walking on uneven ground, caused pain in her bilateral
knee, right hip, low back, groin and buttocks. Dr. Mayorga again opined that appellant sustained
her injuries as a result of performing her job duties.
By decision dated January 25, 2019, OWCP denied modification of the September 11, 2018
decision.
On March 12, 2019 appellant, through counsel, requested reconsideration and submitted
an October 12, 2018 report from Dr. Mayorga who again noted that appellant’s work duties
included walking, carrying, lifting, walking, climbing, bending, standing, and getting in and out
of vehicles. Dr. Mayorga opined that these activities caused gradual wearing of the joints including
the bilateral knees and lumbar sacral spine. He noted that although these conditions were
associated with “disease of ordinary life,” he believed that 17 years of exposure to these activities
caused stress on the preexisting conditions causing a worsening and exacerbation of the conditions.
Dr. Mayorga opined that appellant’s occupational exposure and her “disease of ordinary life” was
aggravated, accelerated, and worsened as a result of direct occupational exposure.
By decision dated July 31, 2019, OWCP denied modification of the January 25, 2019
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

4
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

4

to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factors must be based on a
complete factual and medical background.9 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factors.10
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted factors of her federal employment.
In support of her claim appellant submitted an April 13, 2018 report from Dr. Mayorga
who treated her for pain and discomfort of the bilateral knees, right hip, and low back as a result
of lifting, sorting, carrying, walking, and delivering mail. Dr. Mayorga diagnosed lumbar spine
sprain, sprain of the bilateral knees, degenerative joint disease of the bilateral knees, low back, and
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
8

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

9

M.V., Docket No. 18-0884 (issued December 28, 2018).

10

Id.; Victor J. Woodhams, supra note 7.

11
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013). See
R.D., Docket No. 18-1551 (issued March 1, 2019).

5

hip, chondromalacia patellae of the bilateral knees, sprain of the hip, and lumbar radiculitis. While
he provided affirmative opinions which supported causal relationship, he did not offer a
rationalized medical explanation in any of his reports to support his opinion. Medical evidence
that provides a conclusion, but does not offer a rationalized medical explanation regarding the
cause of an employee’s condition is of limited probative value on the issue of causal relationship.12
In an attending physician’s statement dated April 20, 2018, Dr. Mayorga diagnosed
intervertebral disc disorders with radiculopathy lumbar region and internal derangement of the
bilateral knees and indicated by a checkmark on a form that the condition was caused or aggravated
by an employment activity. However, the checking of a box marked “yes” in a form report, without
additional explanation or rationale, is insufficient to establish causal relationship.13
Reports from Dr. Mayorga dated April 27 to September 14, 2018, described appellant’s
work duties as a carrier and opined with reasonable medical certainty that performing these job
duties over a prolonged period caused pain in her bilateral knee, right hip, low back, groin and
buttocks. While Dr. Mayorga’s opinion is generally supportive of causal relationship, he again
did not provide adequate medical rationale explaining the basis of his opinion on causal
relationship.14 Thus, the Board finds that his reports are insufficient to establish appellant’s burden
of proof.
In a June 22, 2018 report, Dr. Mayorga noted a history of injury and diagnosed lumbar
strain, sprain of the bilateral knees and right hip, degenerative joint disease of the bilateral knees
and right hip, chondromalacia of the bilateral knees, and lumbar radiculitis. While he expressed
his belief that appellant developed pain in her bilateral knees, right hip, and low back as a “direct
result” of her performance of her job duties as a letter carrier, Dr. Mayorga did not provide a
pathophysiological explanation as to how the accepted factors of appellant’s employment either
caused or contributed to his diagnosed conditions.15 The Board has consistently held that complete
medical rationalization is particularly necessary when there are preexisting conditions involving
the same body part,16 and has required medical rationale differentiating between the effects of the
work-related injury and the preexisting condition in such cases.17 Thus, the Board finds that this
report from Dr. Mayorga is also insufficient to establish causal relationship.

12

C.V., Docket No. 18-1106 (issued March 20, 2019); M.E., Docket No. 18-0330 (issued September 14, 2018);
A.D., 58 ECAB 149 (2006).
13

M.D., Docket No. 18-0195 (issued September 13, 2018).

14

See M.B., Docket No. 18-0906 (issued November 21, 2018).

15

Victor J. Woodhams, supra note 7. Federal (FECA) Procedure Manual, Part 2 --- Claims, Causal Relationship,
Chapter 2.805.3e (January 2013). See R.D., Docket No. 18-1551 (issued March 1, 2019).
16

K.R., Docket No. 18-1388 (issued January 9, 2019).

17

See e.g., A.J., Docket No. 18-1116 (issued January 23, 2019); M.F., Docket No. 17-1973 (issued December 31,
2018); J.B., Docket No. 17-1870 (issued April 11, 2018); E.D., Docket No. 16-1854 (issued March 3, 2017); P.O.,
Docket No. 14-1675 (issued December 3, 2015).

6

Similarly, in his October 12, 2018 report, Dr. Mayorga opined that appellant’s work duties
as a carrier caused gradual wearing of the joints including the bilateral knees and lumbar sacral
spine. He noted that these conditions were associated with “disease of ordinary life” and opined
that appellant’s occupational exposure caused stress on the preexisting conditions, causing a
worsening and exacerbation of the conditions. However, Dr. Mayorga did not provide a diagnosis,
a history of any preexisting conditions, or a discussion of how employment factors may have
temporarily or permanently aggravated a preexisting condition.18 Therefore this report is
insufficient to meet appellant’s burden of proof.
In reports dated April 27, 2018, Dr. Crockett diagnosed bilateral knee pain. In a
certification of health care provider dated April 9, 2018, he described appellant’s work duties and
diagnosed internal derangement of the right knee and left knee pain. Dr. Crockett’s notes are
insufficient to establish the claim as “pain” is a symptom, not a medical diagnosis.19 Additionally,
he did not specifically address whether appellant’s employment was sufficient to have caused or
aggravated a diagnosed medical condition. Medical evidence that does not offer an opinion
regarding the cause of an employee’s condition or disability is of no probative value on the issue
of causal relationship.20 As such, Dr. Crockett’s notes are insufficient to establish appellant’s
claim.
In reports dated January 20, 2016 to April 11, 2018, Dr. Malthesen diagnosed bilateral hip
pain with possible labral tear, right knee medial compartment chondromalacia, and possible
degenerative posterior meniscus tear. He noted that appellant was a letter carrier and walked
several miles a day and experienced pain in her knees. Likewise, a January 22, 2016 report from
Dr. Connor noted that appellant was a carrier and diagnosed bilateral hip acetabular impingement
syndrome and trochanteric bursitis. The Board has held that medical evidence that does not offer
an opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.21 These reports, therefore, are insufficient to establish appellant’s claim.
Appellant also submitted diagnostic imaging studies. The Board has held that diagnostic
studies lack probative value as they do not provide an opinion on causal relationship between
accepted employment factors and a claimant’s diagnosed conditions.22 This evidence is therefore
insufficient to establish appellant’s claim.
As appellant has not submitted rationalized medical evidence sufficient to establish causal
relationship, the Board finds that she has not met her burden of proof.

18

See Deborah L. Beatty, 54 ECAB 340 (2003) (where the Board found that in the absence of a medical report
providing a diagnosed condition and a reasoned opinion on causal relationship with the employment incident,
appellant did not meet her burden of proof).
19
Findings of pain or discomfort alone do not satisfy the medical aspect of the fact of injury medical determination.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803.4a(6) (August 2012).
20

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

21

Id.

22

See I.C., Docket No. 19-0804 (issued August 23, 2019).

7

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition conditions causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the July 31, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 26, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

